Citation Nr: 1126546	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  07-01 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected right knee limitation of motion.

2.  Entitlement to a rating in excess of 10 percent for service-connected right knee instability.

3.  Entitlement to a rating in excess of 10 percent for a service-connected left knee disability.

4.  Entitlement to service connection for a bilateral shoulder disorder.

5.  Entitlement to service connection for a left hip disorder.

6.  Entitlement to service connection for a lumbar spine disorder.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1951 to August 1952.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2002, October 2004, May 2006, and November 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board notes that the Court has held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then the issue of entitlement to a TDIU must be explored as part of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In that regard, the Board notes that in a March 2004 statement, the Veteran's spouse reported that the Veteran is no longer able to work due to his "leg" disabilities.  To the extent this statement contemplates the Veteran's service-connected bilateral knee disabilities, the Board finds that a claim for entitlement to a TDIU has been raised by the record, and this claim is according referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran has demonstrated right knee extension of 0 degrees, right knee flexion to at least 75 degrees, and his right knee has not been productive of effusion or clinically assessed ankylosed or suggestive of an impaired tibia or fibula or genu recurvatum.

2.  Stability testing of the Veteran's right knee conducted in 2004 was characterized as "mildly positive," and stability testing conducted in 2010 was deemed negative.

3.  The Veteran has demonstrated left knee extension to 0 degrees, left knee flexion to at least 80 degrees, and his left knee has not been productive of effusion or clinically assessed as unstable, ankylosed, or suggestive of an impaired tibia or fibula or genu recurvatum.

4.  The Veteran's service treatment records do not reflect any specific reports of back, hip, or shoulder pain, and while the Veteran affirmed experiencing generalized joint pain upon separation from service, that affirmation appears to have predicated upon his specific and numerous complaints of experiencing knee, ankle, finger, and elbow pain during service.

5.  The more probative medical opinion of record fails to relate the Veteran's current osteoarthritis of his spine, shoulders, and left hip (as well as his avascular necrosis of his left hip) to service or to his service-connected bilateral knee disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for right knee limitation of motion have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5003, 5256, 5258, 5259, 5260, 5261, 5262, 5263 (2010).

2.  The criteria for a disability rating in excess of 10 percent for right knee instability have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5257 (2010).

3.  The criteria for a disability rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2010).

4.  The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

5.  The criteria for service connection for a bilateral shoulder disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

6.  The criteria for service connection for a left hip disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Additionally, for an increased rating claim, § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate the claim, the evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

With regard to the Veteran's service connection claims, VA's notice requirements were satisfied by a December 2003 letter that advised the Veteran of the criteria for establishing service connection, the information VA would obtain, and the information the Veteran was responsible for obtaining.  While this letter was not sent prior to the initial adjudication of the Veteran's claims, the Veteran's claims were subsequently readjudicated, thereby rendering any defects with regard to the timing or content of the notice provided harmless.  This same notice letter also satisfied the notice provisions with regard to the Veteran's knee disability increased rating claims.  The Board notes that the Veteran's claims for higher ratings arise from his disagreement with the initial evaluations assigned following the grant of service connection.  Courts have held that in these circumstances, once notice has been satisfied in conjunction with the grant of service connection, additional notice is not required under 38 U.S.C.A. § 5103.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As VA fulfilled its notice requirements with regard to the Veteran's bilateral knee disorder service connection claims by this December 2003 letter, the Board finds that no additional notice with regard to this claim is required.

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all available evidence necessary for the equitable resolution of the issues on appeal has been obtained.  The Veteran's service, private, and VA treatment records have been obtained, and the Veteran has not identified any available treatment records that have not been obtained.  The Veteran was also provided with several VA examinations during the instant rating period that addressed the rating criteria for his bilateral knee disorders, and which are considered adequate for rating purposes.  Additionally, the Veteran was offered an opportunity to testify at a hearing before the Board, but as reflected in a May 2010 statement of record, the Veteran ultimately declined.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required. 

Increased Rating Claims

The Veteran's service-connected left knee disability is currently assigned a 10 percent rating for arthritis, and the Veteran's service-connected right knee disorder has been assigned two disability ratings, a 10 percent rating for arthritis and an additional 10 percent rating for right knee instability.  The Veteran contends that his bilateral knee disabilities are more severe than his currently-assigned ratings contemplate.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  When entitlement to compensation has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial disability ratings assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  See Fenderson, 12 Vet. App. at 126.

Limitation of knee motion is rated utilizing the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5261 provides that limitation of extension to 5 degrees is rated as noncompensable, limitation of extension to 10 degrees is rated as 10 percent disabling, limitation of extension to 15 degrees is rated as 20 percent disabling, limitation of extension to 20 degrees is rated as 30 percent disabling, limitation of extension to 30 degrees is rated as 40 percent disabling, and limitation of extension to 45 degrees is rated as 50 percent disabling.  Diagnostic Code 5260 provides that limitation of flexion to 60 degrees is rated as noncompensable, limitation of flexion to 45 degrees is rated as 10 percent disabling, limitation of flexion to 30 degrees is rated as 20 percent disabling, and limitation of flexion to 15 degrees is rated as 30 percent disabling.  Normal range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71(a) Plate II.

In addition to ratings based on limitation of motion, consideration is given to ratings based on instability of the knee.  Pursuant to Diagnostic Code 5257, 10, 20, and 30 percent ratings for instability are assigned depending on whether the impairment of the knee, involving either recurrent subluxation or lateral instability, is slight, moderate, or severe, respectively.  

Ratings are also available pursuant to Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 when there is evidence of knee ankylosis, dislocated semilunar cartilage, symptomatic removed cartilage, tibia and fibula impairment, and genu recurvatum, respectively.  See 38 C.F.R. § 4.71a Diagnostic Codes 5256, 5258, 5259, 5262, 5263 (2010).

Furthermore, the United States Court of Appeals for Veterans Claims has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-up, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect any functional limitation which is due to pain, supported by adequate pathology, and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  38 C.F.R. § 4.45.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The relevant evidence of record consists primarily of the Veteran's VA examination reports assessing the severity of his bilateral knee disorders.  The Veteran's VA treatment records have also been reviewed, but they fail to reflect findings that are relevant to the rating criteria for knee disorders.  Lay statements submitted by the Veteran and others reflect the Veteran's reports of experiencing longstanding knee pain.

The Veteran was afforded a VA orthopedic examination in September 2004, which included an assessment of his knee disabilities.  The examination report reflects the Veteran's report of experiencing episodes of locking and giving way of his right knee and that he experiences constant bilateral knee pain that is exacerbated by strenuous activity.  On physical examination, the Veteran was noted to have a slow and stiff gait, and he demonstrated right knee range of motion of 0 to 120 degrees and left knee range of motion of 0 to 125 degrees.  The Veteran reported some pain on motion but evidenced no additional limitation of motion due to pain after repetitive range of motion testing.  Instability testing was mildly positive on the right and negative on the left.  X-rays of the Veteran's knees were interpreted to reveal degenerative joint disease of both knees, with some findings that could be suggestive of osteochondrosis desiccans of the left knee.

The Veteran was afforded a second VA examination in October 2010, during which he reported experiencing bilateral knee stiffness and pain (reporting his right knee pain to be greater than his left knee pain) that was exacerbated by weight-bearing.  The Veteran also reported that his knees gave out "with . . . both hip[s]" and that he used a hinged right knee brace and a cane as assistive ambulatory devices.  On physical examination, the Veteran demonstrated an antalgic gait, reportedly due to his knee and hip disorders.  On range of motion testing, the Veteran demonstrated right knee range of motion of 0 to 75 degrees and left knee range of motion of 0 to 80 degrees.  The examiner noted that there was no evidence of any additional functional loss after repetitive motion.  McMurray's testing and stability testing of the Veteran's medial and lateral collateral ligaments and anterior and posterior cruciate ligaments revealed negative results, and the examiner accordingly noted that the Veteran's knees evidenced no instability.  The examiner further noted that there was no evidence of any developmental knee abnormalities, deformity, malalignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, atrophy, or incoordination.  

After reviewing a 2009 right knee MRI report, which revealed severe osteoarthritis but no meniscal tears, and a 2010 left knee x-ray, which revealed degenerative changes of the left knee (which were more severe than evidenced by x-rays taken in 2004), the examiner noted diagnoses of osteoarthritis of the bilateral knees, which he opined produced a moderate functional limitation, and osteochondritis desiccans of the bilateral knees, which he opined produced no functional limitation.

After reviewing the evidence of record, the Board finds that the severity of the Veteran's bilateral knee disabilities is adequately represented by his current disability ratings.  

Turning first to the Veteran's current 10 percent disability ratings for arthritis, the Board notes that these ratings have been assigned based on x-ray evidence of arthritis coupled with noncompensable limitation of motion.  See VAOPGCPREC 23-97.  Accordingly, in order to warrant an increased rating, the evidence of record must reflect either limitation of extension to 15 degrees or limitation of flexion to 30 degrees.  However, as the evidence of record reflects that the Veteran has consistently demonstrated no limitation of extension of either knee and at least 75 degrees of right knee flexion and at least 80 degrees of left knee flexion, an increased rating based on limitation of motion is not warranted.  

The Board has also considered whether the Veteran may be awarded a separate disability rating for the other manifestations of his knee disabilities.  In that regard, the Board notes that the VA Office of General Counsel has stated that compensating a claimant for separate functional impairment, such as under Diagnostic Codes 5257, 5261, and 5262, does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997); see also VAOPGCPREC 9-04 (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).  

As mentioned above, the Veteran is currently in receipt of a 10 percent disability rating assigned based on evidence of mild right knee instability.  A review of the record reveals that this rating was awarded based on the Veteran's report of right knee instability during his 2004 VA examination and corresponding clinical findings of mildly positive findings when testing the Veteran's right knee stability.  However, the evidence of record fails to reflect that a higher disability rating based on evidence of moderate instability should be assigned, as the 2004 VA examiner characterized the Veteran's right knee instability as mild, and while the Veteran reported that his knees "give out with . . . both hip[s]" during his 2010 examination, no clinical evidence of right knee instability was discovered on stability testing.  With regard to whether the Veteran is entitled to a separate disability rating based on left knee instability, the Board notes that the Veteran has not been shown to have any clinical evidence of instability of his left knee, as stability testing conducted during both the 2004 and 2010 VA examinations were negative.  Accordingly, the Board concludes that the evidence of record fails to reflect a basis for awarding additional or increased ratings based on evidence of knee instability.

The Board has also considered whether the Veteran may be entitled to an increased rating based on functional loss pursuant to DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, the VA examiners who conducted the Veteran's 2004 and 2010 examinations noted that the Veteran did not evidence any additional limitation of motion after repetitive testing.  Moreover, while the 2010 VA examiner opined that any additional functional loss during a flare-up could not be estimated without resorting to mere speculation, the Board notes that the Veteran's ranges of motion far exceed the requisite findings for even compensable limitation of motion, thereby failing to suggest that a compensable limitation of motion would be demonstrated during a flare-up.  Thus, the Board concludes that the Veteran's present limitation of bilateral knee motion is adequately contemplated by his current disability ratings and that the evidence of record fails to support an increased rating based on evidence of functional loss.

The Board has also considered whether an increased or separate evaluation may be warranted based on the other Diagnostic Codes addressing other various manifestations of knee disabilities, including those assigned based on evidence of knee ankylosis, dislocated semilunar cartilage, post-surgical removal of dislocated semilunar cartilage, impairment of the tibia and fibula, and genu recurvatum.  See 38 C.F.R. § 4.71(a) Diagnostic Codes 5256, 5258, 5259, 5262, 5263 (2009).  However, the Board finds that no evidence of these knee disability manifestations are of record.  

The Board specifically acknowledges its consideration of the lay evidence of record when adjudicating the Veteran's increased rating claim, including the Veteran's reports of his right knee symptomatology as reflected in his VA examination reports and in statements submitted by the Veteran, his wife, and his friends, who chronicle the Veteran's reports of experiencing long-standing knee pain.   The Board further notes that the Veteran is competent to report experiencing knee pain, and his spouse and friends are competent to report their observation of the Veteran's altered gait.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   Moreover, the Board finds these reports to be credible and further acknowledges that x-ray evidence of record indicates that the Veteran's knee arthritis has progressed during the instant rating period, presumably creating a more painful knee condition.  However, as discussed above, the objective medical evidence of record, including range of motion testing results and clinical assessments of knee stability, fail to create a basis for awarding increased ratings for the Veteran's service-connected knee disabilities.

The Board has also considered whether a referral for an extraschedular evaluation is warranted with regard to the Veteran's bilateral knee disability increased rating claims.  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-1996 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  Consequently, referral for extraschedular consideration is not warranted.

Service Connection Claims

The Veteran contends that he developed his bilateral shoulder, left hip, and lumbar spine disorders (variously referred to as osteochondritis dissecans or degenerative joint disease of the affected joints) in service or that if he did indeed have any related preexisting disabilities, they were permanently aggravated by service.  Alternatively, the Veteran asserts that his bilateral shoulder, left hip, and lumbar spine disorders have been permanently aggravated beyond their normal progression by his service-connected bilateral knee disabilities.

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (2010).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2010).

Additionally, service connection for certain chronic diseases, such as arthritis, is available on a presumptive basis if the evidence reflects that the chronic disease became manifest to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2010).

The Veteran's service treatment records fail to note any specific spinal, hip, or shoulder complaints, but do note diagnoses of generalized osteochondritis dissecans based on the Veteran's reports of knee, ankle, finger, and elbow pain and x-ray evidence of osteochondritis dissecans of the Veteran's knees.  Furthermore, a May 1952 service treatment record reflects that an x-ray of the Veteran's spine was interpreted to reveal juvenile epiphysitis.  June 1952 hospital admission records reflect that the Veteran's admitting diagnosis was osteochondritis dissecans of the bilateral knees, left elbow, and spine.  A June 1952 service treatment record specifically notes that the Veteran was not experiencing any back pain, and the July 1952 hospital discharge summary notes the Veteran's report of experiencing knee and elbow pain, with no mention of back, shoulder, or hip pain.  The sole diagnosis noted at discharge was osteochondritis dissecans of the right knee.  

The Veteran received a medical discharge from service, and the related July 1952 medical discharge separation physical examination report appears to mirror the Veteran's hospital admission diagnosis, affirming abnormalities of the Veteran's upper extremities, lower extremities, and spine or other musculoskeletal system, and characterizing these abnormalities as osteochondritis dissecans.  Additionally, in the corresponding medical history report, the Veteran affirmed having swollen or painful joints; cramps in his legs; arthritis or rheumatism; a bone, joint, or other deformity; and an inability to perform certain motions and assume certain positions, reportedly due to diagnosed chronic arthritis of his joints.  

The Veteran has reported that he did not experience joint pain prior to service and has experienced his symptoms consistently since his discharge from service.  He has also submitted statements authored by his wife reporting her observation of the Veteran experiencing joint pain when she met him soon after his discharge from service and statements authored by his former high school physical education teacher and former high school classmate, who report that the Veteran demonstrated no physical limitations during high school (shortly before his entrance into service).

The Veteran has also submitted internet articles regarding arthritis and has highlighted a portion of one article stating that symptoms of osteoarthritis usually begin gradually, such as the finger joints, and that the symptoms later spread to other joints, such as the hips or knees.  

The first medical evidence of record reflecting the Veteran's report of experiencing back pain is reflected in a November 1975 private treatment record, at which time the Veteran was treated for a lumbosacral sprain.  The Veteran reported that he had been experiencing back pain "on and off for years," but that this was the first instance of acute back pain.  The first treatment record reflecting the Veteran's report shoulder pain is a January 2002 VA treatment record, and the first hip complaint of record is reflected in the Veteran's September 2004 VA examination report.  

The September 2004 VA joints examination reflects the examiner's notation that  part of the purview of the examination was to assess which of the Veteran's joints were encompassed by his in-service diagnosis of osteochondritis dissecans.  The examiner reviewed the relevant medical evidence and ultimately determined that only the Veteran's bilateral knee disabilities, which he affirmatively related to service, were encompassed in that diagnosis, as only x-rays of the Veteran's knees were interpreted to reveal findings suggestive of osteochondritis dissecans.  However, the examiner failed to address the findings of osteochondritis dissecans of the upper extremities and spine as reflected in the Veteran's separation physical examination report when rendering his opinion; accordingly, the Veteran was afforded a second VA examination in 2010, discussed below.

A March 2005 private treatment record reflects the Veteran's report that his back pain began shortly after his discharge from service and that his shoulder pain began approximately 10 years prior to the time of treatment.  With regard to his reported buttock pain, the Veteran merely reported that it had increased in severity in the several years prior to the time of treatment.  The record further reflects the treating physician's opinion that the Veteran's back pain appears to have begun years ago and has worsened slowly over time, that the Veteran's gluteal region idiopathic pain syndrome began shortly after the Veteran's discharge from service and is worsened by his altered gait caused by his knee pain, and that the Veteran's degenerative arthritis of the acromial clavicular joint (shoulder disorder) was most likely the consequence of aging.

The Veteran was afforded another VA orthopedic examination in October 2010.  After reviewing the Veteran's claims file, the examiner noted that the service treatment records failed to reflect any evidence of the Veteran's currently-diagnosed spine, left hip, and bilateral shoulder arthritis.  Rather, during the examination, the Veteran reported that the onset of his left shoulder arthritis was in 1994; the onset of his right shoulder arthritis was in 2001; the onset of his lumbar spine arthritis was in 1954 when playing volleyball (after service); and the onset of his left hip arthritis was sometime after service.  

After examining the Veteran and reviewing x-rays of his spine, shoulders, and left hip, the examiner diagnosed the Veteran with osteoarthritis of the spine, shoulders, and left hip, as well as avascular necrosis of the left hip.  The examiner then failed to relate these conditions to service or the Veteran's service-connected knee disabilities.  To the extent that the Veteran was noted to have generalized osteochondritis dissecans of the upper and lower extremities and spine on separation from service (although the Veteran's service treatment records reflect that the Veteran was determined to have osteochondritis dissecans of only his knees), the examiner noted that the osteochondritis dissecans is not a diffuse disease, one that spreads from joint to joint, or one that is a known cause of osteoarthritis.  Moreover, the examiner stated that the Veteran's service-connected knee disabilities did not sufficiently change the Veteran's stance or gait so as to create mechanical strain on his left hip, spine, or shoulders.  Furthermore, the examiner opined that the Veteran's left hip avascular necrosis occurred after service  and stated that the Veteran's avascular necrosis was not caused by or related to the Veteran's service-connected knee disabilities.  

After reviewing the evidence of record, the Board concludes that the evidence as a whole does not suggest a medical nexus between the Veteran's currently-diagnosed lumbar spine, bilateral shoulder, and left hip disorders and service.  Indeed, while the Veteran is competent to report experiencing joint pain continually since service (and his spouse is competent to report witnessing the Veteran demonstrate pain on movement since shortly after his discharge from service), see Layno, 6 Vet. App. at 469-71, the evidence of record fails to corroborate the Veteran's report of this continuity of symptomatology.  Rather, when submitting a service connection claim in 1952, the Veteran reported experiencing knee, ankle, and elbow pain during and since service, with no mention of back, shoulder, or hip pain.  Moreover, during his 2010 VA examination, the Veteran reported that his back, shoulder, and left hip disabilities had manifested after service.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (finding a history, provided by a veteran, that had varied over time was not credible)
 
Furthermore, the Board finds that the medical opinion offered by the VA examiner in conjunction with the Veteran's 2010 VA examination is probative, as it is predicated upon a review of the Veteran's claims file, is consistent with the evidence of record, and is supported by an adequate rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  In that regard, the examiner's failure to relate the Veteran's current back, shoulder, and left hip disorders to service is consistent with the Veteran's service treatment records which fail to reflect any specific complaints of hip, shoulder, or back pain.  While the Veteran affirmed experiencing joint pain on separation from service, the Veteran's service treatment records reflect his reports of knee, ankle, and elbow pain, and one treatment record specifically notes that the Veteran had not been experiencing any back pain.  

Furthermore, the examiner explained that osteochondritis dissecans is not a diffuse disease nor one which spreads from joint, thereby negating a theory that the Veteran's osteochondritis dissecans noted in service had spread to his shoulder, hip, and back since service, resulting in his current disabilities.   Moreover, the examiner found no radiological evidence of osteochondritis dissecans of the Veteran's shoulders, hip, or back, instead noting diagnoses of osteoarthritis of those joints and avascular necrosis of the Veteran's hip.  The examiner further explained that to the extent the Veteran was noted to have osteochondritis dissecans of these joints in service, osteochondritis dissecans was not known to cause the Veteran's current osteoarthritis.  Moreover, the examiner opined that the Veteran's left hip avascular necrosis occurred after service, presumably based on the Veteran's report that his hip pathology began after service and the lack of any hip-related complaints during service.  Finally, the examiner opined that the Veteran's left hip, bilateral shoulder, and spine disorder are not caused by, related to, or aggravated by his service-connected bilateral knee disabilities, as the Veteran's knee disabilities did not sufficiently change his stance or gait as to affect these joints.  The Board finds that this conclusion is consistent with the evidence of record reflecting the severity of the Veteran's bilateral knee disabilities, as reflected by his currently-assigned disability ratings.

The Board also acknowledges the Veteran's private treating physician's medical opinion that the Veteran's lower back disorder began "years ago" and that his gluteal region idiopathic pain syndrome has been aggravated by his service-connected knee disabilities.  The Board notes that the physician's opinion that the Veteran's lumbar spine disorder began many years ago is indeed consistent with the evidence of record, which reflects the Veteran's report of the onset of his back disorder in 1954 (after service) and his report of experiencing intermittent back pain "for years" in 1975.  However, this chronology does not relate the Veteran's back disorder to service, and as noted above, the Veteran's service treatment records reflect his specific denial of experiencing back pain in service.  Moreover, to the extent the Veteran was noted to have juvenile epiphysitis evidenced on an in-service x-ray, the Veteran's recent x-rays have failed to reveal such a spinal defect, and there is no medical evidence of record linking the Veteran's current osteoarthritis of the lumbar spine to an in-service finding of juvenile epiphysitis.  

Additionally, to the extent that the Veteran's 2005 diagnosis of gluteal region idiopathic pain syndrome was a manifestation of his currently-diagnosed left hip osteoarthritis and avascular necrosis, the Board finds that the private physician's opinion that this condition has been permanently aggravated by the Veteran's service-connected knee disabilities is not probative, as the physician failed to cite any supporting rationale for this opinion.  Conversely, the 2010 VA examiner's opinion that the Veteran's bilateral knee disabilities would not aggravate the Veteran's left hip disorder was supported by a rationale that the Veteran's bilateral knee disabilities (as extensively assessed during the 2010 VA examination) did not produce a sufficiently antalgic gait or stance to result in the type of mechanical strain that would permanently aggravate the Veteran's left hip disorder.  Based on the foregoing reasons, the Board affords more probative weight to the VA examiner's medical opinion.

The Board also acknowledges the Veteran's submission of internet articles regarding arthritis, including the highlighted portion of one article stating that symptoms of osteoarthritis usually begin gradually, such as pain in the finger joints, and that the symptoms later spread to other joints, such as the hips or knees.  However, by the Veteran's own report during his 2010 VA examination, his back, shoulder, and hip pain began many years after his period of service and the record does not reflect that he was diagnosed with osteoarthritis of these joints during service or for many years thereafter.  Specifically, when the Veteran sought treatment for back pain in 1975, more than 20 years after service, he was diagnosed with a lumbosacral strain and not arthritis.  Moreover, this internet article does not specifically address or contemplate the Veteran individually, and therefore does not serve as a medical opinion in support of his claim.  

In sum, given the evidence of record that fails to reflect that the Veteran's report of hip, shoulder, or back pain during service or within one year of service, coupled with the more probative medical opinion of record that fails to relate the Veteran's currently-diagnosed left hip, shoulder, and lumbar spine disorders to service or the Veteran's service-connected knee disabilities, the Board finds that a basis for granting service connection for these disorders has not been presented.  Accordingly, the Veteran's appeal of these issues is denied.












(CONTINUED ON NEXT PAGE)

ORDER

A rating in excess of 10 percent for service-connected right knee limitation of motion is denied.

A rating in excess of 10 percent for service-connected right knee instability is denied.

A rating in excess of 10 percent for a service-connected left knee disorder is denied.

Service connection for a lumbar spine disorder is denied.

Service connection for a bilateral shoulder disorder is denied.

Service connection for a left hip disorder is denied.




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


